Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/849955, Apparatus for Converting A Pair of Poles Into A Weapon Mount, filed 4/15/2020.  Claims 1-20 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1:
-There is insufficient antecedent basis for “the brace body”, “the face”, and “the pole-attachment mechanism” since multiple were claimed. Reference needs to be made to either the first brace or the second brace.

Regarding Claim 6:
-There is insufficient antecedent basis for “the brace body”, “the face”, and “the pole-attachment mechanism” since multiple were claimed. Reference needs to be made to either the first brace or the second brace.

Regarding Claim 8:
-There is insufficient antecedent basis for “the brace body” since multiple were claimed. Reference needs to be made to either the first brace or the second brace.

Regarding Claim 9:
-There is insufficient antecedent basis for “the brace body”, “the face”, and “the pole-attachment mechanism” since multiple were claimed. Reference needs to be made to either the first brace or the second brace.

Regarding Claim 13:
-There is insufficient antecedent basis for “the brace body”, “the face”, and “the pole-attachment mechanism” since multiple were claimed. Reference needs to be made to either the first brace or the second brace.
Regarding Claim 15:
-There is insufficient antecedent basis for “the brace body” since multiple were claimed. Reference needs to be made to either the first brace or the second brace.

Regarding Claim 16:
-There is insufficient antecedent basis for “the brace body”, “the face”, and “the pole-attachment mechanism” since multiple were claimed. Reference needs to be made to either the first brace or the second brace.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 600,642 (Hartman).

Regarding Claim 1, as best understood, Hartman teaches an apparatus for converting a pair of poles into a weapon mount comprises: 
a first brace (A; Figure 4); 
a second brace (B/C; Figures 1,2,5);  
5a brace-attachment mechanism (6; Figure 2)
the first brace (A) and the second brace (B/C) each comprise a brace body (y,B) and a pole-attachment mechanism (5,C; col 2, ln 92-95 teaching mounting A to tube; Figure 1 depicting that C can be mounted to a cylindrical member); 
the brace body comprises a face (faces of A and B that contact each other in Figure 2); 
the pole-attachment mechanism being integrated into the brace body, 10opposite the face (5 is one-piece with y; B is integrated into C via 8; both are opposite the contacting faces); 
the face of the first brace and the face of the second brace being positioned coincident to each other (as depicted in Figure 2; col 1, ln 51-col 2, ln 55); and 
the brace body (y)of the first brace (A) and the brace body (B) of the second brace (B/C) being rotatably coupled to each other by the brace-attachment mechanism (6; Figure 2; col 2, ln 99-col 3, ln 2).  The Examiner notes that the poles or weapon mount is not given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Since the apparatus of Hartman is capable of mounting to a pole via 5 and via C and a weapon can be placed thereon, it meets the claim language.

Regarding Claim 8, as best understood, Hartman teaches the apparatus for converting a pair of poles into a weapon mount as claimed in claim 1, wherein the brace body is a hemispherical shape (see Figures 4 and 5 both teaching hemispherical shapes for y and B).  


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8,960,613 (White).

Regarding Claim 1, as best understood, White teaches an apparatus for converting a pair of poles into a weapon mount comprises: 
a first brace (806; Figure 8); 
a second brace (808; Figure 8);  
5a brace-attachment mechanism (810; Figure 8)
the first brace (806) and the second brace (808) each comprise a brace body (body depicted in Figure 8) and a pole-attachment mechanism (straps 106/108 and saddle of body; Figure 1; col 2, ln 38-40; col 5, ln 58-65); 
the brace body comprises a face (faces of 806 and 808 that contact each other in Figure 8 assembled view); 
the pole-attachment mechanism being integrated into the brace body, 10opposite the face (Figure 1 showing bands opposite the connecting faces; Figure 8 showing saddle part of body; col 3, ln 37-44); 
the face of the first brace and the face of the second brace being positioned coincident to each other (as depicted in Figure 8 in the assembled view); and 
the brace body of the first brace (806) and the brace body of the second brace (808) being rotatably coupled to each other by the brace-attachment mechanism (810; col 3, ln 24-26).  The Examiner notes that the poles or weapon mount is not given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Since the apparatus of White is capable of mounting to a pole via the straps and a weapon can be placed thereon, it meets the claim language.

Regarding Claim 6, as best understood, White teaches the apparatus for converting a pair of poles into a weapon mount as claimed in claim 1 comprises: 
the pole-attachment mechanism comprises at least one pole strap (106; Figure 1) and a 30pole-receiving recess (saddle of body);  
8the at least one pole strap (106) comprises a first strap end and a second strap end (ends attached to upper and lower ends of body; col 4, ln 2-8); 
the pole-receiving recess traversing into the brace body, opposite to the face (as depicted in Figures 1 and 8);  
5the first strap end and the second strap end being connected onto the brace body, opposite to the face (as depicted in Figure 1); and 
the pole-receiving recess being positioned in between the first strap end and the second strap end (as depicted in Figure 1).  


Claims 1-3, 5, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 9,746,268 (Antell).

Regarding Claims 1, 2, and 9, as best understood, Antell teaches an apparatus for converting a pair of poles into a weapon mount (Figure 3) comprises: 
20a first brace (301; Figures 61, 62); 
a second brace (302; Figures 61, 62); 
a brace-attachment mechanism (360/361; Figures 61, 62); 
the first brace (301) and the second brace (302) each comprise a brace body (sleeve) and a pole-attachment mechanism (350; Figure 47; depicting one on each body; col 33; 14-19)  
25the brace body comprises a face (328; Figures 47,51,61); 
the brace-attachment mechanism (360/361) comprises an elongated member (enlarged head of 360 that has tabs 371; Figure 61), a stump (portion connecting the enlarged head of 360 to the body as best seen in Figure 51), a disk-shaped cavity (cavity behind tabs of 376 of Figure 62 as better depicted in Figure 51 that the enlarged head is located within in the assembled state), and an entrance slot (opening into 375; Figure 62); 
the pole-attachment mechanism (350) being integrated into the brace body, opposite the face (as depicted in Figure 47);  
30the face (328) of the first brace and the face of the second brace being positioned coincident to each other (Figure 47);  
9the brace body of the first brace and the brace body of the second brace being rotatably coupled to each other by the brace-attachment mechanism (col 34, ln 63-col 35, ln 15 teaching rotation); 
the elongated member (enlarged head of 360) being positioned parallel and offset from the face of the first brace (as depicted in Figure 51, the enlarged head is offset and parallel to the face 328 via the stump);  
5the stump being centrally connected in between the elongated member and the face of the first brace (as depicted in Figure 51); 
the disk-shaped cavity (behind tabs 376 of Figure 62) being integrated within the brace body of the second brace (as depicted in Figure 51); 
the disk-shaped cavity being positioned parallel and offset from the face (328) of 10the second brace (as depicted in Figure 51); and 
the entrance slot (opening into 375; Figure 62) traversing from the face (328) of the second brace, into the brace body of the second brace, and into the disk-shaped cavity (as depicted in Figures 62 and 51).  


Regarding Claims 3 and 10, as best understood, Antell teaches the apparatus for converting a pair of poles into a weapon mount as claimed in claims 2 and 9 comprises: 
the disk-shaped cavity (behind tabs 376 of Figure 62) comprises a lateral wall (Figure 51 teaching a lateral wall around the enlarged head of 360); 
the elongated member comprises a first convex-shaped end and a second 5convex-shaped end (Figure 61 and 69 showing all outer ends being convex); 
the first convex-shaped end and the second convex-shaped end being slidably pressed against the lateral wall (braces rotatable about the enlarged head which is encompassed by the lateral wall as shown in Figures 51 and 62 therefore slides and would be pressed upon the lateral wall at least due to weight of the second brace 302 and gravity); and 
the first convex-shaped end and the second convex-shaped end being circumscribed by the lateral wall (as depicted in Figure 51).  

Regarding Claims 5 and 12, as best understood, Antell teaches the apparatus for converting a pair of poles into a weapon mount as claimed in claims 2 and 9 comprises: 
wherein the first brace (301) and the second brace (302) are in a disengaging configuration (Figure 63; col 35, ln 15-37); 
the elongated member being positioned within the disk-shaped cavity (as depicted in Figure 51 but the braces rotated into the position of Figure 63); 
the stump being positioned within the entrance slot (as depicted in Figure 51); and  
25the elongated member being positioned parallel to the entrance slot (as depicted in Figure 51, the planar face of the enlarged head is positioned parallel to the entrance slot).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White. 

Regarding Claim 107, as best understood, White teaches the apparatus for converting a pair of poles into a weapon mount as claimed in claim 6, but does not specifically teach the at least one pole strap being a plurality of pole straps; and the plurality of pole straps being distributed along the pole-receiving recess.  However, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use two straps on the body along the recess instead of just one in order to provide more surface area for the connection to the tube in order to have a stronger attachment to tube since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Antell.

Regarding Claims 4 and 11, as best understood, Antell teaches the apparatus for converting a pair of poles into a weapon mount as claimed in claims 2 and 9 comprises: 
wherein the first brace (301) and the second brace (61) are in an engaged configuration (Figure 51);  
15the elongated member (enlarged head) being within the disk-shaped cavity (as depicted in Figure 51); 
the stump being positioned within the entrance slot (as depicted in Figure 51); and 
the elongated member (enlarged head) being oriented at an angle with the entrance slot (dependent upon which portion of the enlarged head is used as a reference point, different angles can be measured; Figure 69).  
While Antell does not specifically disclose that the elongated member is compressed within the disk-shaped cavity, it is clear that the elongated member is located within the cavity (as depicted in Figure 51), and rotatable therein. While the braces are secured together, either in the parallel configuration of Figure 51, or in an angled configuration, it would be obvious before the effective filing date of the claimed invention to one of skill in the art that at least an upper portion of the elongated member would be compressed by the cavity due to the weight of the second brace and/or the weapon, or the upper or lower edges of the elongated member would get compressed by the cavity if the braces have any lateral movement with respect to one another, such as during adjustment or when carrying the weight of the weapon.
	

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-15, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2005/0098695 (Hollenbeck) teaches two rotatable braces for attaching to poles via a pole attachment system (straps).
US 5,406,732 (Peterson) and US 5,507,111 (Stinson et al.) both teach an apparatus for converting two poles into a weapon mount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632